Title: To George Washington from Benjamin Franklin, 16 September 1789
From: Franklin, Benjamin
To: Washington, George


          
            Dear Sir,
            Philada Sept. 16. 1789
          
          My Malady renders my Sitting up to write rather painful to me, but I cannot let my Son-in-law Mr Bache part for New York, without congratulating you by him on the Recovery of your Health, so precious to us all, and on the growing Strength of our New Government under your Administration. For my own personal Ease, I should have died two Years ago; but tho’ those Years have been spent in excruciating Pain, I am pleas’d that I have liv’d them, since they have brought me to see our present Situation. I am now finishing my 84th and probably with it my Career in this Life; but in whatever State of Existence I am plac’d hereafter, if I retain any Memory of what has pass’d here, I shall with it retain the Esteem, Respect, and Affection with which I have long been, my dear Friend, Yours most sincerely
          
            B. Franklin
          
        